Mr. Justice Gabbert
delivered the opinion of the court:
If the complaint states a cause of action, it is unnecessary to consider any other question urged upon our attention by counsel for the plaintiff in error. The argument of counsel is to the effect that according to the averments of the complaint it appears that Mrs. Hug, the plaintiff below, never acquired any title to the premises as against the defendant, Daniel Hug, and therefore the levy of the attachment in the action of plaintiff in error against Daniel and' Martha B. Hug gave him a lien superior to the right, title and interest of the plaintiff. In support of this proposition it is urged that lands taken under the Homestead Act are not subject to sale under execution on any judgment based on an indebtedness of the entryman *98contracted prior to the issuance of patent therefor. It is not necessary to- determine this question.
Plaintiff commenced her action in July, 1906. According to the facts in her complaint, she has-occupied the lands in question as her home-, and been in the open, continuous, adverse, actual and exclusive possession thereof,- claiming the same in -fee- simple ever since December 17, 1896, under a sheriff’s deed obtained and recorded on that-date,- by-virtue of a sale of the premises under an execution issued on a judgment in her favor and against Daniel Hug, without any break or interruption whatsoever, or ■ any claim of any kind or nature made by the defendants, to such premises, for more than seven-'successive years preceding the commencement of her' action. These facts state a cause of .action under section 4087, Rev. Stats., which provides, in substance, that actions brought for the recovery of land of which any pers.on may be possessed by actual residence thereon for seven successive years, having a connected title in law or equity, deducible of record from-any officer authorized to sell such land under execution, shall be brought within seven years, next after possession taken. This statute, under the facts stated, precludes Daniel 'Hug from questioning the-' sale of the land under execution. All his right, title and interest in the premises have vested in the plaintiff by virtue of the sheriff’s deed issued to her; consequently, Martha B. Hug to-ok nothing by the deed to her. Neither of the defendants having any interest in the-premises at the time plaintiff in error levied his attachment, it follows, as of course, that he did not acquire any lien by such levy. . ...
The judgment of the district court is affirmed.
. ,Affirmed.
Chief Justice Campbell and Mr: Justice Hill concur.